Fletcher, J.
This case is connected with the next preceding, but differs essentially in its facts, and stands on different principles. At a meeting of the district, held on the 29th of July, 1846, it was voted to purchase a lot of land, upon *428which to erect a school-house. The plaintiffs were chosen a committee to select and purchase a lot of land. This committee made a report at an adjourned meeting as to the prices of certain lots, and were instructed to purchase a particular lot. On the 18th of August following, the committee purchased the lot as instructed, and took a deed to the district: but as the only terms, short of cash, on which they could obtain the deed, the committee gave their individual note for the purchase money, which note they have paid ; and they now bring this action to recover the money so paid.
The plaintiffs were clearly authorized to make the purchase for the district, and could have legally bound the district to pay the purchase money. But the grantor required the individual security of the plaintiffs, and as the plaintiffs purchased by the request and authority of the district, payment of the consideration by them was a payment upon the request and for the use of the district. The plaintiffs, therefore, are clearly entitled to recover the amount paid by them, upon the plainest and most familiar principles, as for money paid by them for the use of the defendants and at their request.
The fact, that the district, after the plaintiffs had purchased the land and given their note, rescinded their votes directing the purchase, cannot affect the plaintiffs’ right to recover. The vote to rescind cannot invalidate the purchase which had been before rightly made by the plaintiffs, in pursuance of the authority which they then had. Nor is it material, that the note made by the plaintiffs was actually paid after the Vote to rescind. The plaintiffs having rightfully made their note in behalf of the defendants, the payment was of course rightful, because it could not be avoided, and the plaintiffs were obliged to pay it. Nor is it of consequence, that at the time of bargaining for the land, the plaintiffs had reasonable cause to suppose that a meeting would be called to rescind the doings of the district at the meetings of July 29th and August 8th in regard to the purchase of the land, and that the purchase was hastened by the plaintiffs, with a view to fiy it on the district. It matters not what were the views oí *429expectations of the plaintiffs as to the future so long as thej kept within their authority, and did only what they had a perfect right to do at the time. The plaintiffs bought the land for the defendants, by their direction and authority, and the defendants are clearly bound to pay the consideration which the plaintiffs paid in their behalf.
The defendants must be defaulted, and judgment rendered for the plaintiffs for the amount paid by them and interest.